EXHIBIT ROSETTA RESOURCES INC. Subsidiaries Name JurisdictionofIncorporation Rosetta Resources Offshore, LLC(1) Delaware Rosetta Resources Operating GP, LLC(1) Delaware Rosetta Resources Holdings, LLC(1) Delaware Rosetta Resources Operating LP(2) Delaware Rosetta Resources Gathering, GP LLC(1) Delaware Rosetta Resources Gathering, LP3) Delaware (1) Directly owned by Rosetta Resources Inc. (2) Directly owned by Rosetta Resources Operating GP, LLC and Rosetta Resources Holdings, LLC (3) Directly owned by Rosetta Resources Gathering GP, LLC and Rosetta Resources Holdings, LLC
